Citation Nr: 1206345	
Decision Date: 02/21/12    Archive Date: 03/01/12	

DOCKET NO.  09-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Charles E. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in December 2009.  The Veteran also provided testimony at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in July 2011.  Transcripts of both hearings have been associated with the Veteran's claims file.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

At his hearings and in documents of record, the Veteran contends that, while serving as a parachutist during his military service, his repeated landings ultimately injured his back and bilateral knees.  Therefore, he claims that service connection for such disorders is warranted.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran was previously provided VA examinations of his back and knees in May 2009 and March 2010 (the latter of which included a November 2010 addendum opinion).  For the reasons discussed below, the Board finds that such examination reports cannot constitute the basis for a decision in this case.

Specifically, in May 2009, a VA examiner diagnosed the Veteran with degenerative disk disease at L4-L5, bilateral chondromalacia patella, and mild degenerative arthritis of the right knee.  The May 2009 examiner opined that the Veteran's low back disorder was less likely than not related to parachute jumps or injuries sustained in service because "[t]here is no specific documentation supporting [an] injury due to jumping."  The examiner stated that the Veteran "did have repetitive jumps and did report subjective onset of his pain during that time."  The examiner further opined that although the Veteran's back disorder "may be in part due to traumatic events, normal wear and tear and daily activities are more likely to be involved."  The examiner also cited to the Veteran's reported back pain at work in the 1980s and a motor vehicle accident in 1992 as other events which "can easily be implicated in the Veteran's current low back condition."  With respect to the Veteran's bilateral knee disorders, the examiner opined that they are "likely due to degenerative wear and tear and work-related activities.  There is no C-file evidence of onset or injury sustained while in active military service.  Therefore, it is my opinion that it is unrelated."

The Board finds that the May 2009 examiner's opinions are inadequate for two reasons.  First, contrary to the examiner's contention that the Veteran's claims file showed only subjective reports of pain-but no specific documentation of an injury-as a result of his parachute jumping, the Board finds that an in-service clinician diagnosed the Veteran with a right ankle sprain as a result of "a jump" in January 1974.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Second, the Board notes that the examiner's statement that the Veteran's back disorder "may be in part due to traumatic events" suggests the possibility of an etiological relationship to service, but is too ambiguous to constitute the basis for a determination.  Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In March 2010, another VA examiner performed testing on the Veteran's back and knees, and diagnosed him with mild degenerative changes of both knees and degenerative disc disease of the lumbar spine.  The examiner initially determined that the question of etiology could not be resolved without resorting to mere speculation.  The examiner continued that "[t]he rationale for the opinion is that the Veteran continued to suffer or complain about his lower back and knees during the military service as well as after the military service, which is progressively getting worse with X-rays at this time revealing mild degenerative changes."  However, in a November 2010 addendum, the examiner instead opined that "it is less likely as not that the Veteran's current back and knee conditions are related to his military service.  The rationale for this opinion is that there is no documented record of any injuries to his knees or back while in the military service.  Also, at the time of the examination the Veteran was 54 years of age and the changes in the spine and knees are consistent with his age."

The Board finds that the examiner's November 2010 opinions are inadequate for two reasons.  First, while the examiner found that the Veteran's degenerative changes were consistent with his age at 54, the Board notes that the Veteran was diagnosed with mild bulging of the annulus fibrosus in October 1993.  This suggests the possibility of an etiological factor other than age, on which the examiner did not comment.  Second, the examiner's rationale that "there is no documented record of any injuries to his knees or back while in the military service" cannot sustain a denial of service connection in this case.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the United States Court of Appeals for the Federal Circuit held that "[i]f the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence."  Here, the Veteran has provided competent lay evidence to the effect that he began experiencing back and bilateral knee pain during service.  See, e.g., December 2009 DRO hearing, July 2011 Board hearing.  Moreover, the Veteran's service personnel records demonstrate that he performed 30 jumps in service between December 1973 and May 1977, and his service treatment records show that he was treated for symptoms resulting from those jumps on occasion.  Additionally, other individuals who know the Veteran have indicated that he experienced back and knee pain during and since service.   

Also of record is an October 2009 statement from Dr. B.P., one of the Veteran's treating physicians, in which he indicates that the type of line of work of paratrooping could contribute to the Veteran's bilateral knee disorder.  Emphasis added.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102.  Therefore, the Board cannot rely on Dr. B.P.'s opinion in adjudicating the Veteran's claims.

In this regard, the Board observes that the Veteran's attorney indicated in September 2011 correspondence that he would be submitting an opinion from a private physician, M.J.L., M.D., regarding the relationship between the Veteran's back and bilateral knee disorder and his military service, to include his parachute jumps.  However, although that physician's 18-page curriculum vitae was submitted to VA, his examination report and opinion have not been associated with the claims file.  Therefore, on remand, the Veteran and his attorney should be given an opportunity to submit Dr. M.J.L.'s examination report and opinion.  Additionally, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his claimed disorders.  

To that end, the agency of original jurisdiction (AOJ) should send a letter to the Veteran and his attorney informing them that Dr. M.J.L.'s report is not of record.  If the Veteran does not provide authorization or submit the report in a reasonable amount of time, or if the report does not contain sufficient evidence to fairly adjudicate the Veteran's claims, then the AOJ should schedule the Veteran for a new VA examination in order to determine the etiology of his back and bilateral knee disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his attorney should be informed that Dr. M.J.L.'s examination report and opinion have not been received by VA and be afforded an opportunity to submit such documents, or complete an authorization form for VA to obtain such documents.  

The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his claimed disorders.  

After securing any necessary authorization from him, obtain all identified treatment records, to include Dr. M.J.L.'s examination report and opinion.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the AOJ should determine whether there is sufficient evidence to fairly adjudicate the Veteran's claims.  In this regard, the AOJ should consider whether Dr. M.J.L.'s opinion has been received and, if so, whether it is sufficient to adjudicate the Veteran's claims.  The AOJ is advised that the Board, as articulated above, has found that the opinions currently of record are inadequate for adjudication purposes. 

(a) If the evidence of record is sufficient to fairly adjudicate the Veteran's claims, then the AOJ should proceed with the adjudication without scheduling the Veteran for a new VA examination.

(b)  If the evidence of record is not sufficient to fairly adjudicate the Veteran's claims, then the AOJ should schedule the Veteran for a new VA examination in order to determine the nature and etiology of his back and bilateral knee disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all back and bilateral knee disorders found to be present.  With respect to each back and bilateral knee disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his 30 documented parachute jumps between December 1973 and May 1977.

In offering any opinion, the examiner must consider the full record, to include the Veteran's and others' lay statements regarding the incurrence of his injuries while jumping and the continuity of symptomatology since service.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.	

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


